Name: 2000/721/EC: Commission Decision of 7 November 2000 on introducing vaccination to supplement the measures to control avian influenza in Italy and on specific movement control measures (notified under document number C(2000) 3257) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  tariff policy;  health;  Europe
 Date Published: 2000-11-18

 Avis juridique important|32000D07212000/721/EC: Commission Decision of 7 November 2000 on introducing vaccination to supplement the measures to control avian influenza in Italy and on specific movement control measures (notified under document number C(2000) 3257) (Text with EEA relevance) Official Journal L 291 , 18/11/2000 P. 0033 - 0036Commission Decisionof 7 November 2000on introducing vaccination to supplement the measures to control avian influenza in Italy and on specific movement control measures(notified under document number C(2000) 3257)(Text with EEA relevance)(2000/721/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2), and, in particular, Article 10(4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Council Directive 92/118/EEC, and in particular, Article 9(4) thereof,Having regard to Council Directive 92/40/EEC introducing Community measures for the control of avian influenza(4), and in particular Article 16 thereof,Whereas:(1) Italy has during 1999 and 2000 experienced outbreaks of avian influenza with devastating economic losses for the poultry industry.(2) Italy has during epidemiological investigations for avian influenza detected the presence of low pathogenic avian influenza virus.(3) The low pathogenic virus can mutate to a highly pathogenic virus and cause disease outbreaks.(4) The low pathogenic virus circulates at present in an area of Italy with dense poultry population.(5) Vaccination can in this context be an effective tool to supplement disease control measures.(6) Where vaccination against avian influenza is practised movement restrictions for vaccinated poultry have to be implemented.(7) Italy has presented a vaccination programme to supplement the measures to control avian influenza in a limited area of Italy including specific movement restrictions.(8) Italy has authorised the use of an inactivated vaccine against avian influenza for the implementation of the programme. The vaccine is obtained from the Master seed strain CK/Pak/95-H7.(9) The Commission shall establish a technical working group to review the vaccination programme presented by Italy.(10) Italy shall introduce specific movement restrictions related to vaccination of poultry and to intra-Community trade.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The vaccination programme against avian influenza presented by Italy is hereby approved and shall be carried out in the area described in Annex I.2. The programme referred to in paragraph 1 shall before 1 November 2000 be reviewed by a technical working group with the objective to improve the efficacy of the programme if possible.3. The working group shall be established by the Commission.Article 2The restrictions on movements of live birds, hatching eggs, table eggs and poultrymeat into, out of and within the area described in Annex I shall apply as laid down in the vaccination programme referred to in Article 1(1).Article 31. No live birds and hatching eggs coming from and/or originating from the area described in Annex II shall be dispatched from Italy.2. Live birds and hatching eggs coming from and/or originating from the territory of Italy outside the area listed in Annex II can only be dispatched from Italy, if no contacts or other epidemiological links in relation to avian influenza can be established to a holding or a hatchery situated in the area described in the Annex I.Article 4Animal health certificates accompanying consignments of live birds and hatching eggs from Italy shall include the words: "The animal health conditions of this consignment are in accordance with Decision 2000/721/EC".Article 5Fresh meat of poultry originating from the area described in Annex I and fresh poultrymeat produced in slaughterhouses located within the area described in Annex I must be marked in accordance with Article 5 of Council Directive 91/494/EEC(5) and cannot be dispatched from Italy.Article 6Italy shall ensure that in the area described in Annex I:1. Only disposable packaging material or packaging material, which can be effectively washed and disinfected, is used for the collection, storage and transport of table eggs.2. All means of transport used for poultry, hatching eggs, table eggs and poultry feedstuff must be cleaned and disinfected immediately before and after each transport with disinfectants including the methods of use approved by the competent authority.Article 7Movements of live poultry and hatching eggs coming from areas of Italy outside the area described in Annex II to other Member States shall only be allowed following five days advance notification to the central and local veterinary authorities of destination. The notification shall be dispatched by the competent veterinary authority.Article 81. Italy shall notify to the Commission and to other Member States the date of the commence of the vaccination at least five days in advance.2. The provisions of the Articles 2 to 7 shall be enforced from the date of the commence of the vaccination and have to stay in place for a period of time after the end of vaccination which will be determined before its end.Article 9Italy shall at six-month intervals present a report containing information on the effectiveness of the vaccination programme referred to in Article 1(1).Article 10This Decision is addressed to the Member States.Done at Brussels, 7 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 167, 22.6.1992, p. 1.(5) OJ L 268, 24.9.1991, p. 35.ANNEX IArea where vaccination is carried out:>TABLE>ANNEX IIThe region of Veneto consisting of the following provinces:BellunoPadovaRovigoTrevisoVeronaVicenzaVenezia